 CROWN ZELLERBACH CORP.111Crown Zellerbach Corporation and Frank J. J.Mayer. Case 14-CA-182434 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 3 December 1986 Administrative Law JudgeMartin J. Linsky issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Crown Zellerbach Corporation, Hazel-wood, Missouri, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1.Substitute the following for paragraph 2(a)."(a) Recall and make whole Frank J. J. Mayerfor any loss of pay and other benefits suffered byhim commencing on 19 December 1985. Backpayto be computed in accordance with E W. Wool-worth Co., 90 NLRB 289 (1950), with interest as setforth in NeW Horizons for the Retarded, 283 NLRB1173 (1987)."2.Substitute the following for paragraph 2(d)."(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn adopting the Judge's finding that Mayer's filing of a grievance wasconcerted activity we do not rely on the Judge's finding that the clearthrust of the grievance filed by Mayer was to secure holiday pay for alltemporaries2 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1087), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S C •` 6621The judge provided a visitatorial clause authorizing the Board, forcompliance purposes, to obtain chscovei y from the Respondent under thesupervision of the United States court of appeals enforcing the OrderWe find that undeT the circumstances of this case such a clau"se is notwarranted.284 NLRB No. 10Mary J. Tobey, Esq., for the General Counsel,Richard L. Connors, Esq., of Kansas City, Missouri, forthe Respondent.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge. On 23December 1985 a charge was filed against Crown Zeller-bach Corporation (Respondent) by Frank J. J. Mayer(Charging Party).On 25 July 1986 the National Labor Relations Board,by the Regional Director for Region 14, issued a com-plaint alleging that Respondent violated Section 8(a)(1)and (3) of the National Labor Relations Act (the Act) bythreatening to discharge and discharging Frank J. J.Mayer because he threatened to file and then did file agrievance against Respondent. Respondent filed ananswer in which it denied that it violated the Act in anyway.A hearing was held in St. Louis, Missouri, on 9 and 10September 1986.On the entire record in this case, to include posthear-ing briefs submitted by the General Counsel and Re-spondent, and on my observation of the demeanor of thewitnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent Crown Zellerbach Corporation is a corpo-ration duly authorized to do business under the laws ofthe State of Missouri. Respondent has an office and placeof business in Hazelwood, Missouri, where it is engagedin the manufacture of flexible packaging and relatedproducts. Respondent admits, and I find, that it is now,and has been at all times material, an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that District No. 9,International Association of Machinists and AerospaceWorkers (the Union) is now, and has been at all timesmaterial, a labor orgainization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. IssuesIt is alleged by the General Counsel that on 18 De-cember 1985 Frank J. J. Mayer, a temporary employeeof Respondent, was threatened by Respondent with dis-charge or layoff if he filed a grievance because he wasnot paid holiday pay and was discharged or laid off min-utes later by Respondent when he did file a grievanceover holiday pay.Respondent defends by arguing that Mayer was laidoff because his services were no longer needed. Further,that he was selected for layoff because one employee hadto be let go and Mayer was always complaining while 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe other two temporaries who were not laid off werenot complainers. Still further, that the person who laidMayer off was a leadman and not a statutory supervisor.Lastly, that Mayer was a temporary employee, not cov-ered by the collective-bargaining agreement, and there-fore lacked the authority to file a grievance.It is my conclusion that Mayer was threatened withlayoff if he filed a grievance over holiday pay and waslaid off when he did file the grievance. The threat to layoff and the layoff were done by Kenneth Lincoln, whoacted as an agent of Respondent in threatening to lay offand then laying off Mayer. Mayer was engaged in pro-tected concerted activity when he filed the grievance.Mayer acted reasonably and in good faith in believing hehad a right to file a grievance and that his grievance hadmerit. And this is so even though as a temporary em-ployee he probably was ineligible to file a grievance.B. AnalysisSince 1980 Mayer had been a member of the Union.The Union was a party to a collective-bargaining agree-ment with Respondent. The agreement in effect duringthe times material to this case ran from 1 May 1983 to 1May 1986. The Union and Respondent are now operat-ing under an agreement running from 1 May 1986 to 1May 1989. For some time the Union was concerned thatRespondent was subcontracting out work that the Unionfelt could be done by unemployed members of theUnion. Accordingly, in January 1983, the Union and Re-spondent entered into a written agreement entitled"Letter of Agreement," which provided, in pertinentpart, that Respondent would use temporary employeesfrom the union hall instead of employees of subcontrac-tors to do "significant type project work." The writtenagreement was silent concerning the pay and fringe ben-efits to be given to these temporary employees hired byRespondent, but orally it was agreed that the temporaryemployees would get the same hourly wages and healthand welfare benefits as the permanent employees got.In 1983 Mayer was hired as a temporary employee byRespondent. He worked for Respondent during April,May, and June 1983. He received the same hourly wageand 'health and welfare benefits as the permanent em-ployees received. He also received, along with all othertemporary employees, holiday pay for Memorial Day1983, i.e., he was paid for that day as if he had worked,although he had not worked that day. In June 1983Mayer was laid off. Subsequent to his layoff the Letterof Agreement referred to above was canceled.In January 1985 the Union and Respondent enteredinto another written Letter of Agreement regarding theemployment by Respondent of temporary employees re-ferred from the union hall to work on "significant typeproject work."A change in operation under the 1985 agreement onthe use of temporary employees from the 1983 agree-ment was that temporary employees were required onbeing hired to sign a statement that provided, in perti-nent part, as follows: "[I] understand I will not accrueseniority or vacation credits, and any leave from work-ing will not be paid."On 18 September 1985 Mayer was hired by Respond-ent as a temporary employee having been referred fromthe union hall. On approximately 30 September 1985 hewas laid off. There were no holidays during this tour ofduty. On 2 October 1985 Mayer was rehired as a tempo-rary. Mayer and a fellow temporary employee namedJearl Lafferty had asked Richard Zambrzuski, the leadman on the job they were working and a union steward,if they were entitled to holiday pay. Zambrzuski saidthat they were. The temporaries, including Mayer andLafferty, were not paid holiday pay for Columbus Day.When they were not paid holiday pay for ColumbusDay, Mayer and Lafferty each asked Zambrzuski whyand he said they were not paid holiday pay because theywere temporaries and he had been wrong when he saidthey would be paid. Mayer also asked Kenneth Lincoln,another leadman and the person who handed out thepaychecks, why he did not get holiday pay. Lincoln saidhe would look into it. Lincoln got back to Mayer andtold him that temporaries were not paid holiday pay.Mayer, as noted above, had been paid holiday pay in1983 and when he signed on as a temporary in 1985 withthe secretary in personnel he was not specifically toldthat he would not get holiday pay.Thanksgiving Day and the day after Thanksgivingwere also holidays. Although Mayer received a freeThanksgiving turkey from Respondent like all the otheremployees, neither he nor the other temporaries receivedholiday pay for Thanksgiving Day or the day afterThanksgiving like the permanent employees did. Mayerthen spoke with Claude Chambers. Chambers hadworked for Respondent for approximately 13 years. Hewas not only a member of the Union, but in the past hadserved as a shop steward. At the time of the hearing inSeptember 1986 Chambers was once again a shop stew-ard in addition to being a union trustee and a delegate tothe Missouri State Labor Council. Chambers had been ashop steward when Mayer worked as a temporary em-ployee for Respondent in 1983. Mayer told Chambers hewas thinking of filing a grievance over Respondent's fail-ure to pay him holiday pay. Chambers told Mayer thathe had a right to ,file a grievance, but told Mayer he didnot think Mayer would win the grievance.On 17 December 1985 temporary employee Bob Prof-fer complained to Chief Shop Steward Albert Perry thattemporaries were not receiving holiday pay. Perry saidthey were not entitled to holiday pay. Mayer, who waspresent at this conversation, said he might file a griev-ance over it and Perry said that would cause trouble orwords to that effect.At the end of the shift on Wednesday, 18 December1985, and after Mayer had spoken to Chambers and se-cured a copy of the collective-bargaining agreement andthe Letter of Agreement on the use of temporaries fromthe secretary in personnel, Mayer approached AlbertPerry, the chief shop steward. It was approximately 3:45p.m. Mayer was just finishing up his shift and Perry wasjust coming in for the second shift. In the presence ofKenneth Lincoln, Mayer asked Perry for a grievanceform. Perry told Mayer he did not have to sign it. Mayersaid he wanted a grievance form and was going to file it. CROWN ZELLERBACH CORP.113Lincoln then said to Mayer, "If you sign that grievanceyou know there won't be anymore work for you. Whatwill it be?" Mayer again asked Perry for a grievanceform. Perry did not respond. Mayer walked over to thetool crib to put back some tools. He then went back towhere Perry and Lincoln were standing and asked Perryagain for a grievance form. Perry reluctantly gave himthe form. Mayer filled it out, signed it, and gave it toPerry. The grievance was over Mayer's failure to bepaid holiday pay. Lincoln immediately said, "You arelaid off. Take your tools and go home, and don't comeback."Mayer said he doubed that Lincoln had authority tofire him Lincoln then told Mayer to follow him to BobMiller's office, since Mayer conceded that MillerŠtheengineering manager for the plantŠhad the authority tofire him. Miller was unavailable and Mayer and Lincolnspoke with Keith Herron instead. Keith Herron was theassistant plant engineer and a person whom Respondentadmits was a statutory supervisor and an agent at thattime.1 Mayer told HerronŠin Lincoln's presenceŠthatLincoln threatened to fire him if he signed a grievanceand did fire him when he signed it.Mayer said that he did not think Lincoln could layhim off. Herron asked Lincoln how many people he had.Lincoln replied that he had three and only needed two.Herron looked at Mayer and said, "Well, I guess that isthat. You are laid off."It is clear from these facts that Lincoln, whether he isa statutory supervisor or not, acted as an agent of Re-spondent in laying off or discharging Mayer, and thatHerron, a person Respondent admits was a statutory su-pervisor and an agent of Respondent, adopted and rati-fied this action by Lincoln. At the time of the hearing inthis case in September 1986, Mayer had not been re-called to Respondent's employ, although other tempo-rary employees had been hired. In addition, some monthsprior to the hearing, Claude Chambers, once again ashop steward, credibly testified that he told Lincoln thatthe Union was referring some workers, to includeMayer, to Respondent, and Lincoln told Chambers totell the union hiring hall that Respondent did not wantMayer as an employee and Mayer was not referred.At the time of Mayer's layoff on 18 December 1985 heand two other temporaries were working on a projectcalled the "solVent recovery job" or the "tank farm job."At one point as many as nine temporaries had worked onthis project under the direction of leadman RichardZambrzuski. A number of temporaries had been laid offand the project was winding down. Prior to 18 Decem-ber 1985 it had been leadman Richard Zambrzuski whodecided when temporaries should be laid off and notLincoln. Lincoln had not discussed with Zambrzuski thematter of layoffs from the project or whether Mayershould be laid off. In fact, Zambrzuski's plans called forall three temporaries still on the projectŠBob Proffer,Ray Rader, and MayerŠto work not only for the rest ofthe week but also to work the upcoming weekendŠSat-urday, 21 December, and Sunday, 22 DecemberŠand toHerron left Respondent's employ prior to the hearing He was notcalled as a witness.work through the Christmas plant shutdown period inorder to have one important aspect of the project com-pleted by 2 January 1986. In fact, the two remainingtemporaries did not work that schedule and the solventrecovery project was not finally completed until March1986. Zambrzuski credibly testified he would not havelaid off Mayer but was overruled by Lincoln, a man de-scribed in the record as a "super leadman."In light of the record I conclude that Mayer was notlaid off for lack of work, but because he filed a griev-ance. He was laid off because he handed the signedgrievance to Shop Steward Perry. Whether Mayer, as atemporary employee, had a right to file a grievance ornot his handing of the grievance to Perry amounts to en-gaging in protected concerted activity, i.e., he com-plained to a stewardŠan official in his unionŠabout hispay. If this is not protected concerted activity I do notknow what is protected concerted activity. A complaintby an employee about his pay to an official in his unionmust be protected by Section 7 of the Act. This is espe-cially so when that Union had negotiated for him beinghired in the first place, i.e., the Letter of Agreement re-garding the use by Respondent of unemployed machin-ists referred from the union hiring hall.Mayer's filing a grievance with Chief Shop StewardPerry (a coworker as well aS an agent of Mayer's Union)over pay is the functional equivalent of an employeeasking another employee to talk to the boss about his payproblem.Recently, the Board in Meyers Industries, 281 NLRB882 (1986), quoted with approval the following languagefrom the Third Circuit's decision in Mushroom Transpor-tation Co. v. NLRB, 330 F.2d 683 (3d Cir. 1964):It is not questioned that a conversation may consti-tute a concerted activity although it involves only aspeaker and a listener, but to qualify as such, it mustappear at the very least it was engaged in with theobject of initiating or inducing or preparing forgroup action or that it had some relation to groupaction in the interest of the employees.In the instant case Mayer wanted the Union, throughPerry, to get holiday pay for himself and the other tem-poraries. Mayer candidly admits, however, that when hespoke with Perry, he did so without the express authori-zation of the other temporaries to speak on their behalf.The grievance filed by Mayer only asked for holiday payfor himself, but the clear thrust of all that went on wasto secure holiday pay for all temporaries.Mayer acted reasonably, and in good faith in filing thegrievance. He reasonably and in good faith believed thathe had a right to file the grievance and that his griev-ance had merit. He was a dues-paying member of theUnion that had a contract with Respondent, which con-tained a grievance-arbitration clause in it, and he wastold by Claude Chambers that he had a right to file agrievance.2 Mayer believed his grievance had merit be-2 It was not until after Mayer filed his grievance and was laid off thatUnion Business Agent Tom Williams told Mayer that Mayer had no rightContinued 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcause he had received holiday pay in 1983, the languageof the collective-bargaining agreement and the Letter ofAgreement do not clearly provide that he would not getholiday pay, and leadman Zambrzuski, at one point,thought Mayer was entitled to get holiday pay. On theother hand, Zambrzuski later told Mayer he was wrongand that Mayer was not entitled to holiday pay. In addi-tion, Lincoln and Perry both told Mayer he was not enti-tled to holiday pay as a temporary. There was a conflictand it would seem perfectly reasonable to file a griev-ance and get a formal answer to the question. If a personhad conflicting reports whether he needed major sur-gery, resorting to further medical authority could hardlybe called unreasonable or bad-faith behavior.Respondent claims that the language in the statementthat all temporaries signed, who were hired in 1985 (in-cluding Mayer) that "any leave from working will not bepaid," put all temporaries on notice that they would notbe paid holiday pay. I do not believe it clearly does that.A statement that "temporary employees will not be paidholiday pay," would have been significantly clearer.Mayer credibly testified that he understood the clause tomean "that if you took a day off, like I had to take a dayoff to go to an auction for back taxed property and I wasnot going to be paid for the day that I took off, anyleave. That would be leave that I would request." I notethat one could argue that temporaries do get holidaypay, but do not get jury pay or funeral pay as providedin articles XI and XII of the contract because you are onleave from work while on jury duty or at a family mem-ber's funeral but you are not on leave from work on aholiday. It is interesting to note that beginning withGood Friday 1986 temporaries were once again paid hol-iday pay.The Supreme Court held in the case of NLRB v. CityDisposal Systems., 465 U.S. 822 (1984), in approving theBoard's Interboro doctnne,3 that an individual's reasona-ble and honest assertion of the right contained in a col-lective-bargaining agreement is an extention of concertedaction that produced the agreement and thus covered bythe Act. You can not discriminate against an employeefor filing a grievance if the employee reasonably and ingood faith invokes a right under the collective-bargain-ing agreement. In the case of NLRB v. City DisposalSystem, supra, the employee was covered by the agree-ment. In this case Mayer may not have been covered bythe agreement, but he reasonably and in good faith be-lieved he was covered.It would be consistent with the policies of the Act toprocess the grievance rather than lay off Mayer for filingthe grievance even if the processmg of the grievancesimply resulted in the Union advising Mayer in writingthat as a temporary employee he is not eligible to file agrievance. In other words, labor-management due proc-ess over the unemployment line.In any event it is not at all clear that Mayer is ineligi-ble to file a grievance. Article 1 of the contract is theto file a grievance and that no temporary employee had the right to file agrievance A second gnevance Mayer mailed to Respondent over hisfiring was not Involved in this case,3 Interboro Contractors, 157 NLRB 1295 (1966), enfd 388 F 2d 495 (2dOr 1967)recognition clause. Section 3, article 1 provides as fol-lows:The Machinists Union is the bargaining agency forall employees of the Company's Hazelwood plantworking in those classifications listed on Exhibit Cattached herein and all other employees employedby the Company to perform machinist work, whichshall include the maintenance and installation of allmachinery used from time to time in the Company'sHazelwood plant and any other services which arenow being rendered by Machinists to the Company.Section 6, article 1 provides as follows:Anything herein to the contrary notwithstanding,none of the four named Unions shall be recognizedas the bargaining agency for casual or extra em-ployees, or office clerical, and professional employ-ees, guards, watchmen, or supervisors as defined inthe Labor-Management Relations Act of 1947, asamended.At no time was Mayer ever referred to as a "casual"or "extra" employee but always as a "temporary" em-ployee, The 1983 and 1985 Letter of Agreements be-tween Respondent and the Union on the use of tempo-rary employees from the union hall did not use thewords "casual" or "extra." Claude Chambers testifiedthat the Teamsters and the Graphic Arts Union•two ofthe four unions representing employees of Respondent•had college students working with them during thesummer and he thought they were "casual" or "extra"employees.Claude Chambers testified that he was a member ofthe Union's negotiating team for the 1977, 1980, and1983 contracts and the subject of the right of temporariesto file grievances was never discussed. The Union is nota party to this unfair labor practice case and it would beinappropriate for me to state categorically whether "tem-poraries" are covered by the agreement or not. But I canstate categorically that Mayer could and did reasonablyand in good faith believe he was covered and had a rightto file a grievance. Therefore, pursuant to the Board'srecent decision in Regency Electronics, 276 NLRB 4 fn. 3(1985), Mayer is entitled to the same protection as thetruckdriver m NLRB v. City Disposal System, supra.During the hearing leadman Richard Zambrzusld testi-fied that he told Chief Steward Albert Perry that hethought Mayer had a right to file a grievance.,There is no doubt that on 18 December 1985 Mayerwas laid off because he filed a grievance and minutesbefore had been threatened with layoff if he filed agrievance. In reaching this conclusion, I have creditedthe testimony of Frank J. J. Mayer, jearl Lafferty, Rich-ard Zambrzuski, and Claude Chambers. Lafferty, Zambr-zuski, and Chambers are all employees of Respondentand were employees at the time of the hearing. Laffertyhad only recently been made a permanent employee.Zambrzusld and Chambers have worked for Respondentfor many years. All four of these men impressed me, onthe basis of demeanor and the inherent probability of CROWN ZELLERBACH CORP.115their testimony, as truthful witnesses. Lafferty, Zambr-zuski, and Chambers all corroborate Mayer. I do notcredit Kenneth Lincoln in so far as he is contradicted bythe General Counsel's witnesses. It chose to believe themand not him.4Lincoln says he did not lay off Mayer because Mayerfiled a grievance, but laid him off because of lack ofwork. In fact, there was plenty of work left to be doneon the solvent recovery job.5 Lincoln says he selectedMayer to be laid off rather than Proffer or Radar (theother two temporaries on the job) because Mayer wasalways complaining but the only thing Mayer com-plained about was not being paid holiday pay and hecomplained about that by discussing the subject matterwith the other temporaries and by filing a grievance withhis Union.6 In addition, several other temporaries com-plained about no holiday pay, but did not file grievances.As noted above, it is irrelevant if Lincoln was a statu-tory supervisor or not. He acted as an agent of Respond-ent when he laid off Mayer and this action was ratifiedand adopted by statutory supervisor and agent KeithHerron, the assistant plant engineer, and Herron, whenhe ratified the layoff of Mayer knew that Lincoln laid offMayer because Mayer filed a grievance because Mayertold him so. Herron's actions also ratified and adoptedLincoln's threat to lay off Mayer if Mayer filed a griev-ance.In light of the Supreme Court's decision in NLRB v.City Disposal Systems, supra, and the Board's decisions inMeyers Industries, supra, and Regency Electronics, supra, Imust conclude that the threat to lay off Mayer if he fileda grievance violated Section 8(a)(1) of the Act and thelayoff of Mayer because he filed a grievance violatedSection 8(a)(1) and (3) of the Act.REMEDYThe remedy in this case should include the posting ofa notice and the recall of Frank J. J. Mayer with a make-whole remedy. Respondent should, of course, be orderedto cease and desist from this or similar misconduct.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.4 I did find Respondent's witness, Engineering Manager Robert H.Miller, to be a credible witness, but his testimony does not defeat theGeneral Counsel's case5 Zambrzuski wanted to work all three temporaries through the Christ-mas shutdown and other temporaries (Walter Hasselbrmg and MichaelBetsy) were hired after the Christmas shutdown for the solvent recoveryproject The project was not totally completed until March 1986 In factno less than 16 temporary employees were kept on after Mayer was laidoff or hired between Mayer's discharge and the hearing in this case Usu-ally there were approximately 30 machinists on the payroll at any time.6 Claude Chambers testified that temporaries Mayer, Lafferty, LeeSmith, and Jim Marshall all complained to him about lack of holiday payand temporary Bob Proffer complained to Perry about it on 17 Decem-ber 1985.3.By threatening to lay off Frank J. J. Mayer if hefiled a grievance over the holiday pay Respondent vio-lated Section 8(a)(1) and (3) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7ORDERThe Respondent, Crown Zellerbach Corporation, Ha-zelwood, Missouri, its officers, agents, successors, and as-signs, shallI. Cease and desist from(a)Threatening to lay off or laying off employees be-cause the employees state they are going to file a griev-ance or do file a grievance.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recall and make whole Frank J. J. Mayer for anyloss of pay and other benefits suffered by him commenc-ing on 19 December 1985. Backpay to be computed inaccordance with F. W. Woolworth Co., 90 NLRB 651(1977) (see generally Isis Plumbing Co., 138 NLRB 716(1962)).(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at Hazelwood, Missouri, copies of the at-tached notice marked "Appendix."8 Copies of the notice,on forms provided by the Regional Director for Region14, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director, in writing within 20days from the date of this Order what steps the Re-spondent has taken to compy. For the purpose of deter-mining or securing compliance with this Order, theBoard, or any of its duly authorized representatives, mayobtain discovery from the Respondent, its officers,agents, successors or assigns, or any other person having7 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses,8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDknowledge concerning any compliance matter, in themanner provided by the Federal Rules of Civil Proce-dure. Such discovery shall be conducted under the su-pervision of the United States court of appeals enforcingthis Order and may be had upon any matter reasonablyrelated to compliance with this Order, as enforced by thecourt.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT threaten an employee with layoff if theemployee files a grievance and WE WILL NOT layoff anemployee because the employee filed a grievance.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL recall Frank J. J. Mayer immediately andmake him whole for any loss of pay and benefits he suf-fered with interest from 18 December 1985.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.CROWN ZELLERBACH CORPORATION